Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application	
	Claims 1, 86 and 88-95 are under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Nolan, Kim et al., Braman et al., Shafey et al., Lieberman et al. and Hammond et al.  
Claims 1, 86 and 88-93 are rejected under 35 U.S.C. 103 as being unpatentable over Nolan (WO2012106385) in view of Kim et al. (WO2008063136); Braman et al. (US20050158711); Shafey et al. ("Identification of novel interacting protein partners of SMN using tandem affinity purification." Journal of proteome research 9.4 (2010): 1659-1669.); Lieberman et al. (US20100240101) and Hammond et al. ("Profiling cellular protein complexes by proximity ligation with dual tag microarray readout." PLoS One 7.7 (2012): e40405; 9 pages).

	Nolan teaches compositions and methods for assaying multiple targets on a single cell in droplets. Nolan teaches providing binding reagents, i.e. unique binding agents (UBAs), such as antibodies, that bind to specific targets on a single cell. The UBAs also comprising epitope specific barcodes, i.e. ESBs, which facilitate identification of the specific UBA.  Nolan further teaches the ESB comprises a peptide comprising an affinity tag such as a His Tag. Nolan teaches target molecules include polypeptides (e.g. para 0005, pg. 1; para 0009-0010, pg. 2-3; para 0013, pg. 3-5; para 0017, pg. 5-6; para 0019, pg. 7; target molecules include polypeptides as in para 0025,pg. 10-11; para 0032,pg. 14; para 00152, pg. 42; an ESB comprises an affinity tag as in para 0091,pg. 26). 
Nolan teaches methods comprising separating individual cells into individual reaction volumes which are microdroplets or microwells (e.g. para 0040, pg. 15).
Nolan teaches embodiments of affinity purification against affinity tags in the ESB component of the tag (e.g. para 0091, pg. 26; para 0105, pg. 29-30; affinity purification using an ESB associated affinity tag as in para 0146, pg. 40-41).
 Furthermore, Nolan teaches methods of detection for different types of molecules, including proteins isolation and detection as well as nucleic acid detection by amplification and sequencing (e.g. para 0125-0127, pg. 35-36; detection of a plurality of different target molecules as in para 00129-00132, pg. 36-37; detection by mass spectrometry as in para 00143,pg. 39-40; separation of peptides by physiochemical properties prior to detection as in para 00146-00148,pg. 40-41; para 00160, pg. 44; protein isolation techniques such as separation by molecular weight prior to characterization as in para 00187,pg. 50-51; PCR amplification as in para 0191, pg. 51).
 Nolan teaches their methods are used for proteomic analysis (e.g. para 00228, pg. 59-60).
Therefore, the teaching of Nolan renders obvious the limitations: method of multiplex analysis of polypeptides in samples, comprising:  segregating into a set of individual discrete volumes one or more cells or acellular systems expressing a set of target polypeptides (e.g. para 0040, pg. 15) as recited in claim 1.
Regarding providing polypeptides comprising multiple affinity tags, contacting with binding agents, each agent comprising an oligonucleotide tag and subjecting to ligation using a connector oligonucleotide as required by claim 1: 
As noted above, Nolan teaches embodiments that meet the requirement of target polypeptides associated with multiple affinity tags (e.g. para 0013, pg. 3-5; para 0017, pg. 5-6; para 0019, pg. 7; para 0025, pg. 10-11; para 0032,pg. 14; para 00152, pg. 42; para 0091,pg. 26).
 Furthermore, prior to the effective filing date of the claimed invention, Kim et al. teach methods are known in the art to provide a population of discrete droplets, each droplets comprising sample. Kim et al. teach the sample may be a cell sample, a cell culture sample, a cell lysate sample and includes target material comprising polypeptides comprising an affinity tag (e.g. Entire Kim reference and especially para 0055-0059, pg. 8-11; fig. 1A-C). Furthermore, Kim et al. teach their methods comprise depositing droplets comprising sample in wells (e.g. Fig 4E-4I).
As Nolan and Kim et al. both teach analysis of polypeptides associated with affinity tags, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the droplet- based method of Nolan to include providing droplets comprising target sample comprising cells and polypeptides comprising affinity tags as taught by Kim et al. because these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method of multiplexed analysis of polypeptides in samples.
Therefore, the combined teachings of Nolan and Kim et al. render obvious a method comprising separating a population of cells or acellular systems expressing a set of target polypeptides comprising an affinity tag. 
Furthermore, prior to the effective filing date of the claimed invention, Braman et al. teach methods of tagged protein expression are known in the art comprising providing expression vectors comprising sequences encoding target proteins of interest and sequences encoding at least two different affinity tags, wherein the tags are located at the carboxyl terminus of the resultant fusion protein, and introducing these vectors into a host cell line (e.g. fusion proteins with at least two different tags such as flag , myc and polyhistidine tags as in para 0081,pg. 6; vectors as in para 0088-0093,pg. 7; host cells as in para 0102-0103,pg. 8; tagged proteins of interest as in para 0106,pg. 8).
 Furthermore, Braman et al. teach it is known in the art to proteolytically cleave off all affinity tags from the target polypeptide (e.g. para 0137, pg. 10).
 Furthermore, Braman et al. teach detection of tagged proteins using antibodies that target the affinity tags (e.g. Example 4, pg. 12-13).
 Like Braman et al., Shafey et al. teach methods of tagged protein expression are known in the art comprising cloning sequences encoding target proteins of interest into vectors, wherein the vectors also comprise at least two affinity tags, i.e. HIS and FLAG tags, expressed at the C terminus of the target polypeptide and generating cell lines that express these tagged proteins. Furthermore, Shafey et al. teach a TEV protease is included in the tag cassette to facilitate release of tags from target protein. Additionally, Shafey et al. teach detection of adjacent tagged proteins using proximal ligation assays (e.g. Generation of NTAP-SMN and CTAP-SMN Constructs section through to Establishment of Stable Cell Lines Expressing the NTAP-SMN and CTAP-SMN Constructs section, Materials and Methods section, pg. 1660; Proximity Ligation Assay section, pg. 1661; Fig. 1, pg. 1662).
Furthermore, Shafey et al. teach amplification of ligation products (e.g. Proximity Ligation Assay section, pg. 1661).
Like Nolan, Braman et al. and Shafey et al. both teach providing target polypeptides associated with multiple affinity tags.
 Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the droplet- based method of Nolan and Kim et al. wherein individual droplets comprise polypeptides comprising an affinity tag to include providing  cells that express target polypeptides comprising at least two incorporated affinity tags positioned at the carboxy terminus of the target molecule wherein the tag cassette also comprises a TEV protease to facilitate release of tags from target protein as taught by Braman et al. and Shafey et al. because these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method of multiplexed analysis of polypeptides in samples.
Regarding proximity ligation using binding agents that identify affinity tags as required by claim 1:
Like Braman et al. and Shafey et al., Lieberman et al. teach analysis of dual-tagged proteins, i.e. tagged with HIS and FLAG tag. 
Furthermore, Lieberman et al. teach it is known in the art to perform proximity ligation assays using barcoded antibodies that are specific for these affinity tags as well as connector oligonucleotides, wherein the connector oligonucleotides facilitate the generation of a composite barcode comprising the first barcode of the antibody targeting first affinity tag and the second barcode of the antibody targeting second affinity tag (e.g. proximity ligation as in para 0130-0131,pg. 10-11; para 0241,pg. 13-14; ligation mixes comprising connector oligonucleotides as in para 0345,pg. 23).
Furthermore, Lieberman et al. teach amplification of ligation products (e.g. para 0241, pg. 13-14; para 0346, pg. 23).
Therefore, as both Shafey et al. and Lieberman et al. teach detection of proximal tagged proteins using proximal ligation assays, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the droplet- based method of Nolan, Kim et al., Braman et al. and Shafey et al.  comprising providing target polypeptides comprising at least two incorporated affinity tags positioned adjacent to a TEV protease site at the carboxy terminus of the target molecule and to include using barcoded antibodies that target affinity tags as well as connector oligonucleotides which facilitate ligation of proximal barcodes as taught by Lieberman et al. because these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method of multiplexed analysis of polypeptides in samples.
 Regarding the requirement of a connector oligonucleotide capable of hybridizing with the oligonucleotide identifiers and further comprising an origin-specific identifier unique to each individual discrete volume as required by claim 1:
Prior to the effective filing date of the claimed invention, Hammond et al. teach proximity ligation assays wherein the connector oligonucleotide comprises a unique sample-specific DNA sequence, i.e. sample barcode, to facilitate identification of proximal samples of interest. As noted in Fig. 1b, proximal targeting antibodies each comprise an individual oligonucleotide tag, i.e. yellow and blue tags,  and are ligated with the help of a connector oligonucleotide which also comprise a unique DNA sequence, i.e. red tag,  to identify the proximal targets (e.g. entire Hammond reference and especially …The ligation reactions also serve to incorporate a sample barcode in the reporter molecules to allow for direct comparison between pairs of samples as in Abstract, pg. 1 of 9; Reaction products from individual samples are barcoded with a unique DNA sequence by interposing a short sample-specific sequence when pairs of PLA probes are joined by ligation (Figure 1b), 5th para, Introduction section, pg. 2 of 9; Fig. 1, pg. 3 of 9).
 Furthermore, Hammond et al. teach amplification of ligation products (e.g. entire Hammond reference and especially 5th para, Introduction section, pg. 2 of 9; Fig. 1, pg. 3 of 9).
Therefore, as Shafey et al., Lieberman et al.  and Hammond et al. all teach detection of proximal tagged proteins using proximal ligation assays, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the droplet- based method of Nolan, Kim et al., Braman et al., Shafey et al. and Lieberman et al.  comprising providing target polypeptides comprising at least two incorporated affinity tags positioned adjacent to a TEV protease site at the carboxy terminus of the target molecule and subjecting to proximal ligation analysis using connector oligonucleotides and  barcoded antibodies that target affinity tags and to include connector oligonucleotides comprising regions that are capable of hybridizing to proximal oligonucleotide tags and a unique identifier sequence associated with the sample comprising the proximal targets as taught by Hammond et al. because these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method of multiplexed analysis of polypeptides in samples.
Therefore, the combined teachings of Nolan, Kim et al., Braman et al., Shafey et al., Lieberman et al. and Hammond et al. render obvious the limitations: method of multiplex analysis of polypeptides in samples, comprising: segregating into a set of individual discrete volumes one or more cells or acellular systems expressing a set of target polypeptides, each target polypeptide labeled with a unique combination of two or more affinity tags that in combination identify the target polypeptide; binding polypeptide binding agents specific to the two or more affinity tags used to identify the target polypeptides such that a combination of polypeptide binding agents bound in proximity to one another is determined by the combination of two or more affinity tags used to identify the target polypeptides, each polypeptide binding agent comprising an oligonucleotide tag that identifies the affinity tag to which the polypeptide binding agent binds; ligating oligonucleotide tags on proximally bound polypeptide binding agents via a proximity ligation reaction using a connector oligonucleotide capable of hybridizing with the oligonucleotide identifiers and further comprising an origin-specific identifier unique to each individual discrete volume, such that the oligonucleotide product of the proximity ligation reaction incorporates the combination of oligonucleotide identifiers, thereby identifying the target polypeptide, and the origin-specific identifier, thereby identifying the individual discrete volume or volumes containing the target polypeptide; detecting the oligonucleotide products of the proximity ligation reactions to identify which target polypeptides were expressed in each individual discrete volume as required by claim 1.
Furthermore, as Lieberman et al. disclose barcoded antibodies that are specific for these affinity tags, the combined teachings of Nolan, Kim et al., Braman et al., Shafey et al., Lieberman et al. and Hammond et al. render obvious claim 86.


Regarding claim 88:
Nolan teaches an embodiment wherein an affinity tag is associated with target polypeptides and the tag is cleaved during the identification process (e.g. para 0091, pg. 26; affinity purification using an ESB associated affinity tag as in para 0146, pg. 40-41; para 00297,pg. 72; cleavage site for post purification analysis as in Fig . 11).
 Therefore, Nolan teach methods are known in the art comprising cleaving affinity tags at the time the tags are used for further analysis of target polypeptides.
Furthermore, Braman et al. teach it is known in the art to proteolytically cleave off all affinity tags from the target polypeptide (e.g. para 0137, pg. 10).
Furthermore, Shafey et al. teach expression of polypeptides comprising at least two affinity tags, i.e. HIS and FLAG tags, expressed at the C terminus of the target polypeptide and generating cell lines that express these tagged proteins. Furthermore, Shafey et al. teach a TEV protease is included in the tag cassette to facilitate release of tags from target protein (e.g. Generation of NTAP-SMN and CTAP-SMN Constructs section through to Establishment of Stable Cell Lines Expressing the NTAP-SMN and CTAP-SMN Constructs section, Materials and Methods section, pg. 1660; Proximity Ligation Assay section, pg. 1661; Fig. 1, pg. 1662).
Furthermore, as noted above, the combined teachings of Nolan, Kim et al., Braman et al., Shafey et al., Lieberman et al. and Hammond et al. render obvious a method comprising separating, into individual droplets or microwells, cells or acellular systems comprising target polypeptides comprising at least two affinity tags and subjecting the target polypeptides to proximal ligation analysis, using barcoded antibodies that are specific for these affinity tags.
Therefore, as Nolan, Braman et al. and  Shafey et al. all teach attachment of affinity tags with cleavable linkers, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Nolan, Kim et al., Braman et al., Shafey et al., Lieberman et al. and Hammond et al. comprising providing target polypeptides associated with affinity tags and to include a cleavable site in the attaching linker which is cleaved prior to further analysis as taught by Nolan wherein the target polypeptide comprises cleavable linkers adjacent to the affinity tags at its carboxy terminus as taught by Braman et al. and  Shafey et al. wherein the further analysis comprises proximal ligation techniques using barcoded antibodies that target affinity tags as well as connector oligonucleotides which facilitate ligation of proximal barcodes as taught by Lieberman et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method comprising labeling target molecules with  labelling components comprising affinity tags.
Therefore, the combined teachings of Nolan, Kim et al., Braman et al., Shafey et al., Lieberman et al. and Hammond et al. render obvious claim 88.
Furthermore, as Hammond et al. teach connector oligonucleotides comprising a unique identifier sequence associated with the sample comprising the proximal targets, the combined teachings of Nolan, Kim et al., Braman et al., Shafey et al., Lieberman et al. and Hammond et al. render obvious claim 89.
Furthermore, as Nolan and Kim both teach samples reside within droplets and/ or microwells, the combined teachings of Nolan, Kim et al., Braman et al., Shafey et al., Lieberman et al. and Hammond et al. render obvious claims 90 and 91.
Furthermore, as Shafey et al., Lieberman et al. and Hammond et al. all teach amplification of ligation products resulting from proximal ligation analysis, the combined teachings of Nolan, Kim et al., Braman et al., Shafey et al., Lieberman et al. and Hammond et al. render obvious claims 92.
Furthermore, as Braman et al. teach methods of tagged protein expression are known in the art comprising providing target proteins of interest comprising at least two different affinity tags, wherein the tags include flag and  myc tags,  the combined teachings of Nolan, Kim et al., Braman et al., Shafey et al., Lieberman et al. and Hammond et al. render obvious claim 93. 

Nolan, Kim et al., Braman et al., Shafey et al., Lieberman et al., Hammond et al. 
and Boniface et al.  
Claims 94 and 95 are rejected under 35 U.S.C. 103 as being unpatentable over Nolan, Kim et al., Braman et al., Shafey et al., Lieberman et al. and Hammond et al. as applied to claims 1, 86 and 88-93 above, and further in view of Boniface et al.(US20050118646).
The combined teachings of Nolan, Kim et al., Braman et al., Shafey et al., Lieberman et al. and Hammond et al. as applied above are incorporated in this rejection.
The combined teachings of Nolan, Kim et al., Braman et al., Shafey et al., Lieberman et al. and Hammond et al. render obvious a method comprising separating, into individual droplets or microwells, cells or acellular systems comprising target polypeptides comprising at least two  affinity tags and subjecting the target polypeptides to proximal ligation analysis, using barcoded antibodies that are specific for these affinity tags as well as connector oligonucleotides, wherein the connector oligonucleotides comprising regions that are capable of hybridizing to proximal oligonucleotide tags and a unique identifier sequence associated with the sample comprising the proximal targets, wherein the connector oligonucleotides facilitate the generation of a composite barcode comprising the first barcode of the antibody targeting first affinity tag and the second barcode of the antibody targeting second affinity tag.
Furthermore, prior to the effective filing date of the claimed invention, Boniface et al. teach methods are known in the art to provide polypeptides, i.e. bait proteins, comprising multiple affinity tags, wherein proteolytic cleavage sites are positioned adjacent to the affinity tags  and wherein the polypeptide further comprises spacers between affinity tags.
Furthermore, Boniface et al. teach the size of the spacer can be optimized  for steric advantage to facilitate polypeptide analysis, such as efficient cleavage of the polypeptide from the affinity tags (e.g. para 0008,pg. 1; para 0036-0038, pg. 5-6; para 0160-para 0181, Example 11, pg. 17-19; M08 vector encodes a triple unit repeat of four glycine residues and one Serine residue to Serve as a Spacer to permit more efficient cleavage of bait proteins from the purification tags as in para 0163,pg. 17).
 Furthermore, Boniface et al. teach spacers that are positioned between affinity tags and that are about 15 amino acids long are known in the art (e.g.  E25 tag as in para 0093, pg. 13; M08- TAG as in para 0166, pg. 18).
Therefore, as Boniface et al. also teach polypeptides comprising multiple affinity tags, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Nolan, Kim et al., Braman et al., Shafey et al., Lieberman et al. and Hammond et al. comprising providing target polypeptides associated with multiple affinity tags and to include spacers between the affinity tags that give steric advantage to facilitate polypeptide analysis as taught by Boniface et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method comprising labeling target molecules with  labelling components comprising affinity tags.
Therefore, the combined teachings of Nolan, Kim et al., Braman et al., Shafey et al., Lieberman et al., Hammond et al. and Boniface et al. render obvious claims 94 and 95.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.




Application No. 15/557,442
Claims 1, 86 and 88-95 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 9, 13,14,16-20,22,23, 26-30, 32-41 and 43-47 of copending Application No. 15/557,442  in view of Nolan (WO2012106385); Kim et al. (WO2008063136); Braman et al. (US20050158711); Shafey et al. ("Identification of novel interacting protein partners of SMN using tandem affinity purification." Journal of proteome research 9.4 (2010): 1659-1669.); Lieberman et al. (US20100240101); Hammond et al. ("Profiling cellular protein complexes by proximity ligation with dual tag microarray readout." PLoS One 7.7 (2012): e40405; 9 pages) and Boniface et al. (US20050118646).
Claims 1-3, 7, 9, 13,14,16-20,22,23, 26-30, 32-41 and 43-47  of copending application 15/557,442 recites a method comprising segregating a sample, or a portion thereof, into individual compartments, the samples comprising a cell, a population of cells, or an acellular system, wherein the method comprises labeling target polypeptides using polypeptide capture molecules; isolating the labeled target polypeptides and cleaving the origin specific barcodes from the labeled target polypeptides, identifying  and quantifying the target polypeptides by sequencing the associated origin specific barcode.
However, claims 1-3, 7, 9, 13,14,16-20,22,23, 26-30, 32-41 and 43-47 of copending Application No. 15/557,442 do not expressly teach providing target polypeptides associated with two or more affinity tags and analysis by proximity ligation techniques as required by instant claims 1, 86 and 88-95.
 However, as noted in the current rejections, the combined teachings of Nolan, Kim et al., Braman et al., Shafey et al., Lieberman et al.,  Hammond et al. and Boniface et al. render obvious the method of claims 1, 86 and 88-95.
Therefore, it would have been obvious to one skilled in the art to modify a method comprising labeling and identifying target polypeptides as taught by claims 1-3, 7, 9, 13,14,16-20,22,23, 26-30, 32-41 and 43-47 of copending Application No. 15/557,442 and to include the combined teachings of Nolan, Kim et al., Braman et al., Shafey et al., Lieberman et al.,  Hammond et al. and Boniface et al., as recited in the rejections above because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of the method of the claimed invention. 
This is a provisional nonstatutory double patenting rejection. 










Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
Regarding Applicants’ arguments that the previously cited art does not meet the requirements of the instant claims: 
Applicants’ arguments appear to be based on the premise that the previously cited art does not meet the step of identifying a single polypeptide by proximity ligation comprising using binding agents that associate with adjacent epitopes on the same target.
 However, these arguments are not persuasive.
The invention of claim 1 recites  a method comprising 
providing cellular content comprising  a set of target polypeptides, wherein each target polypeptide is labeled with a unique combination of two or more affinity tags; 
binding polypeptide binding agents specific to the affinity tags such that a combination of polypeptide binding agents specific to the two or more affinity tags bound in proximity to one another is determined by the combination of two or more affinity tags used to identify the target polypeptides, each polypeptide binding agent comprising an oligonucleotide tag that identifies the affinity tag to which the polypeptide binding agent binds; and 
ligating oligonucleotide tags on proximally bound polypeptide binding agents via a proximity ligation reaction using a connector oligonucleotide capable of hybridizing with the oligonucleotide identifiers and further comprising an origin-specific identifier unique to each individual discrete volume, such that the oligonucleotide product of the proximity ligation reaction incorporates the combination of oligonucleotide identifiers.
Furthermore, the invention of claim 1 recites that a method  employing these steps will thereby identify the target polypeptide.
Therefore, insofar as the “thereby” statement is a necessary outcome of the previously recited steps of providing a set of target polypeptides labeled with a unique combination of two or more affinity tags; binding a combination of polypeptide binding agents specific to the two or more affinity tags bound in proximity to one another and ligating oligonucleotide tags on proximally bound polypeptide binding agents via a proximity ligation reaction using a tagged connector oligonucleotide such that the oligonucleotide product of the proximity ligation reaction incorporates the combination of oligonucleotide identifiers, it is met, and that beyond that, this portion of the claim is unclear as to what further process limitation is required.  In the interest of compact prosecution, the references that meet the clearly stated process limitations are applied.
 Therefore, as the combined teachings of Nolan, Kim et al., Braman et al., Shafey et al., Lieberman et al. and Hammond et al.  meet the requirements of the steps of providing a set of target polypeptides; binding a combination of polypeptide binding agents specific to the two or more affinity tags bound in proximity to one another and ligating oligonucleotide tags on proximally bound polypeptide binding agents via a proximity ligation reaction using a tagged connector oligonucleotide, they also teach the limitation: thereby identifying the target polypeptide as recited in claim 1.
 Furthermore, the steps of claim 1 are interpreted to include analysis of any combination of proximally bound polypeptide binding agents, i.e. agents bound to adjacent proteins as well as agents bound to adjacent epitopes on the same protein.
Furthermore,  considering  the Lieberman reference as a whole, Lieberman et al. teach methods are known in the art to employ proximity ligation assays using antibody probes that each associate with the same polypeptide (e.g. para 0125, pg. 9-10; US20100240101).
Therefore, the combined teachings of Nolan, Kim et al., Braman et al., Shafey et al., Lieberman et al. and Hammond et al.  render obvious claim 1.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument regarding the teachings of previously cited art, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In the instant case, the teaching of Nolan is applied to show that methods are known in the art comprising contacting cellular contents comprising multiple polypeptide targets with multiple tagged antibodies within individual discrete volumes.
 Furthermore, the teaching of Braman et al. is applied to show that methods of tagged protein expression are known in the art comprising providing expression vectors comprising sequences encoding target proteins of interest and sequences encoding at least two different affinity tags, wherein the tags include flag , myc and polyhistidine tags.
 Furthermore, the teaching of Shafey et al. is applied to show that methods of tagged protein expression are known in the art comprising providing expression vectors comprising sequences encoding target proteins of interest and sequences encoding at least two different affinity tags, like Braman, and to further teach a tag cassette comprising a TEV protease sequence that resides between the tags.
Furthermore, Shafey et al. teach detection of adjacent tagged proteins using proximal ligation assays.
Furthermore, the teaching of Lieberman et al. is applied to show that methods of tagged protein expression are known in the art comprising performing proximity ligation assays using barcoded antibodies that are specific for affinity tags as well as connector oligonucleotides which facilitate the generation of a composite barcode comprising the first barcode of the antibody targeting first affinity tag and the second barcode of the antibody targeting second affinity tag. Furthermore, Lieberman et al. teach amplification of ligation products.
Furthermore, the teaching of Hammond et al. is applied to show that methods are known in the art comprising performing proximity ligation assays using connector oligonucleotides that comprise a unique sample-specific DNA sequence, i.e. sample barcode, to facilitate identification of proximal samples of interest.
 As Nolan, Braman and Shafey all teach methods comprising providing target polypeptides associated with multiple affinity tags and as Shafey et al., Lieberman et al.  and Hammond et al. all teach detection of proximal tagged proteins using proximal ligation assays, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the droplet- based method of Nolan and Kim et al. wherein individual droplets comprise polypeptides comprising an affinity tag to include providing  cells that express target polypeptides comprising at least two incorporated affinity tags positioned at the carboxy terminus of the target molecule wherein the tag cassette also comprises a TEV protease to facilitate release of tags from target protein as taught by Braman et al. and Shafey et al. and to include using barcoded antibodies that target affinity tags as well as connector oligonucleotides which facilitate ligation of proximal barcodes as taught by Lieberman et al.  and to include connector oligonucleotides comprising regions that are capable of hybridizing to proximal oligonucleotide tags and a unique identifier sequence associated with the sample comprising the proximal targets as taught by Hammond et al. because these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method of multiplexed analysis of polypeptides in samples.
Regarding the rejection of claims 1, 86 and 88-95 on the grounds of non-statutory double patenting, Applicants’ arguments and the amendment have been fully considered and deemed unpersuasive for the reasons that follow. Applicants have not submitted arguments or documentation (i.e. terminal disclaimer) in response to the double patenting rejection. Therefore, a rejection of non-statutory double patenting is applied including the teachings of combined teachings of Nolan, Kim et al., Braman et al., Shafey et al., Lieberman et al.,  Hammond et al. and Boniface et al.
Conclusion
No claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAHANA S KAUP/             Primary Examiner, Art Unit 1639